IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JOSHWA BRIAN PAYNE,

             Appellant,

 v.                                                       Case No. 5D15-1336

DEPARTMENT OF REVENUE
O/B/O ANNA G. GUTIERREZ,

             Appellee.

________________________________/

Opinion filed May 20, 2016

Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

Susanna S. Quesenberry, of Mowrey,
Shoemaker, Beardsley, PL, St. Augustine,
for Appellant.

Carrie R. McNair, Assistant General
Counsel, Florida Department of Revenue,
Tallahassee, for Appellee.


WALLIS, J.

      Joshwa Payne ("Appellant") appeals the lower court's order awarding retroactive

child support for his minor child, S.L.W., upon petition by the Florida Department of

Revenue O/B/O Anna G. Gutierrez, S.L.W.'s maternal grandmother ("Appellee").
       In 2002, the lower court entered an order requiring Appellant to make child support

payments in S.L.W.'s favor, including retroactive support payments for the previous 12

months' arrears. On August 18, 2014, after S.L.W. left her mother's residence and custody

to reside with Gutierrez, Appellee filed a petition to establish child support. The trial court

granted the petition, awarding support and finding Appellant "responsible for retroactive

child support from 08/18/2012 through 12/20/2014."1

       "The standard for reviewing an award of retroactive child support is whether the

trial court abused its discretion." Ditton v. Circelli, 888 So. 2d 161, 162 (Fla. 5th DCA

2004) (citing Smith v. Smith, 872 So. 2d 397, 399 (Fla. 1st DCA 2004)). The applicable

statute provides:

              In an initial determination of child support, whether in a
              paternity action, dissolution of marriage action, or petition for
              support during the marriage, the court has discretion to award
              child support retroactive to the date when the parents did not
              reside together in the same household with the child, not to
              exceed a period of 24 months preceding the filing of the
              petition, regardless of whether that date precedes the filing of
              the petition.

§ 61.30(17), Fla. Stat. (2014) (emphasis added). "[W]hen the statute is clear and

unambiguous, courts will not look behind the statute's plain language for legislative intent

or resort to rules of statutory construction to ascertain intent." Kasischke v. State, 991 So.
2d 803, 807 (Fla. 2008) (quoting Borden v. East-European Ins. Co., 921 So. 2d 587, 595

(Fla. 2006)). Thus, based on the plain language of the statute, a trial court may award

retroactive support only in the first determination of child support concerning a particular




       1 Although the trial court later corrected the error of awarding support for the period
before Gutierrez had custody of S.L.W., it did not otherwise alter the remainder of the
retroactive support award.


                                              2
child. In this case, the trial court abused its discretion by awarding retroactive support

after the initial determination of child support. See § 61.30(17), Fla. Stat.; Ditton, 888 So.
2d at 162. Accordingly, we reverse with regard to only the order's award of retroactive

support and affirm in all other respects.

       AFFIRMED in part; REVERSED in part.


SAWAYA and LAMBERT, JJ., concur.




                                              3